 In theMatter of GREEN BAY DROP FORGE COMPANYandINTERNATIONALBROTHERHOOD OF BLACKSMITHS,DROP FORGERSAND HELPERS (A. F.OF L.)Case No. 13-R-3528.-Decided June 14, 1946Mr. E. Clough,of Green Bay,Wis., for the Company.Mr. A. J. Eberhardy,of Chicago, Ill., for the AFL.Meyers, Meyers & Rothstein,byMr. Irving Meyers,of Chicago, Ill.,for the CIO.Mr. Sydney S. Asher,Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Brotherhood of Black-smiths,Drop Forgers and Helpers (A. F. of L.), herein called theAFL, alleging that a question affecting commerce had arisen concerningthe representation of employees of Green Bay Drop.Forge Company,Green Bay, Wisconsin, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Gustaf B. Erickson, Trial Examiner. The hearing was held atGreen Bay,Wisconsin, on May 14, 1946. The Company, the AFL,and the United Farm Equipment & Metal Workers of America, CIO,herein called the CIO, appeared and participated. All parties wereafforded full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues. The CIOmoved to dismiss the petition. For reasons stated in Section III,infra,the motion is denied. The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed. All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYGreen Bay Drop Forge Company, a Wisconsincorporation,operatesa drop forge plant at Green Bay, Wisconsin, whereit is engaged in job-68N L R. B., No. 90.656 GREENBAY DROP FORGE COMPANY657bing drop forge products; the Company also maintains a machine shopatGreen Bay which manufactures precision machine products. Duringthe 12-month period immediately preceding the hearing, the Companypurchased raw materials amounting in value to more than $100,000, ofwhich approximately 50 percent was received from points outside theStateofWisconsin.During the same period the Company's salesamounted in value to more than $500,000, of which more than 50 per-cent was shipped to points outside the State of Wisconsin.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternationalBrotherhood of Blacksmiths, Drop Forgers and Helpersis a labor organization,affiliated with the American Federation of Labor,admitting to membership employees of the Company.United Farm Equipment & Metal Workers of Americaisa labororganization,affiliatedwith the Congress of Industrial Organizations,admittingtomembership employees of the Company.III.THE QUESTIONCONCERNING REPRESENTATIONAs a result of an, election conducted by the Board,' the CIO wasdesignated on March 6, 1945, as the exclusive bargaining agent of theCompany's production and maintenance employees at its Green Bay,Wisconsin operations, with certain specified exceptions. Thereafter, onJuly 2, 1945, the Company and the CIO entered into a written con-tract for a period of 1 year, automatically renewable for an additionalyear, unless either party gave written notice of its desire to terminatethe contract at least 30 days prior to the anniversary date. On March16,1946, the AFL made written demand upon the Company forrecognition as the sole bargaining agent of the employees. The Com-pany replied that it had a contract with the CIO. On the same date,the AFL filed the present petition.The CIO contends that the present contract is a bar to the directionof an election prior to July 2, 1946. It should be noted, however, thattheAFL's notice to the Company was timely, and was followed al-most immediately by the filing of the petition. In view of the fact thatthe present term of the agreement will expire in less than 30 days, itpresents no obstacle to the conduct of an immediate election for thepurpose of selecting a representative to serve after the anniversary datesPursuantto a Decision and Direction of Election:Matter of Green Bay Drop Forge Com-Pasy, 60 N. L. R. B. 334. 658DECISIONSOF NATIONALLABORRELATIONS BOARDof the contract.2 Accordingly, we find that the contract is not a bar tothe present proceedings.The CIO further objects to the proceedings on the ground thatnothing has been introduced into evidence showing the extent of theAFL's representation among the employees in the bargaining unitwhich it alleges to be appropriate. For reasons stated in our recentdecision inMatter of 0. D. Jennings & Colnpany,3we deem this ob-jection to be without merit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITAll parties have agreed that the bargaining unit should consist of allproduction and maintenance employees, including probationary em-ployees, guards and watchmen, but excluding office and clerical em-ployees, foremen, and supervisors. In the prior Board certification andin the present contract, guards were specifically excluded because theywere militarized and were employed by another firm. However, theyare now employed by the Company and have been demilitarized., In viewof their changed status, and in accordance with the desires of the par-ties,we shall include guards in the unit which we find to be appropriate.We find that all production and maintenance employees of the Com-pany at its Green Bay, Wisconsin, operations, including probationaryemployees, guards, and watchmen, but excluding office and clerical em-ployees, foremen, and any other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employees inthe appropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein, subjectto the limitations and additions set forth in the Direction.2Matter of The Flintkote Company,55N. L. R. B. 1442;Matter of Green Bay Drop ForgeCompany,60 N. L. R. B. 334.' 68 N. L. R. B. 516, decided June 10, 1946.4 It does notappear that theseguards aremonitorial. GREEN BAY DROP FORGE COMPANYDIRECTION OF ELECTION659By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, asamended, it is herebyDIRECTEDthat, as partof the investigation to ascertain representa-tives for the purposes of collectivebargainingwith Green Bay DropForge Company, Green Bay, Wisconsin, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision oftheRegional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of saidRulesand Regulations, among employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-roll periodbecause theywere ill or onvacation or temporarily laid off, and includ-ing employees in the armed forces of the United States, who presentthemselvesin personat the polls, but excluding those employees whohave since quit or beendischarged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whether theydesire tobe represented by International Brotherhood of Blacksmiths,Drop Forgers and Helpers (A. F. of L.), or by United Farm Equip-ment & Metal Workers of America. CIO, for the purposes of collectivebargaining, or by neither.